UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2781



MIGUEL ENCINIAS,

                                            Plaintiff - Appellant,

          versus

LEVEO SANCHEZ; HOWARD FLESCHMAN; MAL YOUNG,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-94-1589-A)


Submitted:   May 16, 1996                   Decided:   May 28, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Miguel Encinias, Appellant Pro Se. Abbey Gail Hairston, ALEXANDER,
APONTE & MARKS, L.L.P., Silver Spring, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders granting

the Appellees' motion for summary judgment and denying his motion

to reconsider the dismissal of his action brought under Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A.

§§ 621-634 (West 1985 & Supp. 1994). We have reviewed the record
and the district court's opinions and find no reversible error. As

the district court correctly determined, Appellant failed to make

out a prima facie case of age discrimination, and could not rebut

Appellees' legitimate, non-discriminatory reasons for his termina-
tion. See Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1315 (4th Cir.
1993). Accordingly, we affirm on the reasoning of the district

court. Encinias v. Sanchez, No. CA-94-1589-A (E.D. Va. July 24 &

Aug. 22, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2